DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
	Applicant’s response filed August 23, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-3, 5-12, 15-29 and 32-46 are currently pending.  Claims 15, 16, 25, 26, 34, 35 and 44-46 are withdrawn.  Claims 1, 17, 22 and 39 are currently amended.  Claims 4, 13, 14 and 30-31 are canceled.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejections Withdrawn
	
	RE: Rejection of Claims 1-3, 5-12, 20-24, 28-29, 32-33 and 38-43 under 35 U.S.C. 103 as being unpatentable over Matsumura, in view of Zhang and Capela; and Rejection of Claim 17 under 35 U.S.C. 103 as being unpatentable over Matsumura 2013, in view of Zhang and Capela, and further in view of Sahoo:
	Applicant’s arguments (Remarks, pages 18-19), filed July 14, 2021, with respect to Applicant’s amendment now utilizing the transitional phrase “consisting of”, and thus excluding a composition comprising only whole cells in combination with the polyampholyte protectant liquid, have been fully considered and are persuasive.  The rejection of claims 1-3, 5-12, 20-24, 28-29, 32-33 and 38-43 under 35 U.S.C. 103 over Matsumura, in view of Zhang and Capela has been withdrawn given that Matsumura was directed to a composition comprising human mesenchymal stem cells (i.e. whole cells) in combination with the polyampholyte protectant.

	RE: Rejection of claims 1-3, 6-9, 11, 17-24, 27-29, 32-33 and 36-43 under 35 U.S.C. 103 as being unpatentable over Mitsialis, Matsumura 2010, Matsumura 2013 and Capela, as evidenced by Weston:
	Applicant’s arguments (Remarks, page 19, third paragraph), filed July 14, 2021, with respect to Applicant’s amendment now utilizing the transitional phrase “consisting of”, and thus excluding a composition comprising additional components, such as proteinase inhibitors, in combination with the non-whole cellular components and polyampholyte protectant liquid, have been fully considered and are persuasive.  The rejection of claims 1-3, 6-9, 11, 17-24, 27-29, 32-33 and 36-43 under 35 U.S.C. 103 over Mitsialis, Matsumura 2010, Matsumura 2013 and Capela, as evidenced by Weston has 

Allowable Subject Matter
Claims 1-3, 5-12, 15-29 and 32-43 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David King, Registration No. 33,925, on September 9, 2021.

The application has been amended as follows: 
In the claims:
 Claim 22 has been amended as follows,
A freeze-dried composition intermixed with a polyampholyte protectant for direct implantation consisting of 

This application is in condition for allowance except for the presence of claims 15-16 and claims 44-46.
Claims 15-16 are improper dependent claims given they add the additional component of bone particles which is not permitted in view of claim 1 now utilizing the “consisting of” transitional phrase which does not permit any additional components other than those recited in amended claim 1.  Accordingly, claims 15-16 have been cancelled.
without traverse.  Accordingly, claims 44-46 have been cancelled. 
Thus, the application has been amended as follows: 
Claims 15-16 and 44-46 are cancelled.

Election/Restriction
Claims 1 and 22 are directed to an allowable product.  The previously withdrawn species, claims 25-26 and 34-35, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1, 17, 22 and 39 are directed to a freeze-dried composition that consists of a mixture of:
biologic material derived from bone marrow, the mixture being a mechanically selected biologic material having non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components, or combinations of the non-whole cellular components and whole cells, wherein the mixture is compatible with biologic function; and
a volume of a polyampholyte protectant, the polyampholyte protectant is a liquid of a polyamine polymer compound of carboxylated poly-lysine which is intermixed with the mixture of biologic material.

	The amended claims do not permit additional components such as proteinase inhibitors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

									/EVELYN Y PYLA/									Examiner, Art Unit 1633      

                                                                                                                                                                                                  
/SCOTT LONG/Primary Examiner, Art Unit 1633